1. The appeal in this case was not perfected by the mere notice of appeal. It was not perfected and the jurisdiction of the appellate court did not attach until the appeal bond was filed. Articles 2084 and 2099, R.S.; Gordon v. Rhodes, 104 S.W. 787.
2. During the term the court had full control over the first judgment entered, and of its own motion could set aside or amend the same. Hooker v. Williamson, 60 Tex. 524. It had the authority to amend the first judgment because the amendment was made during the term and before the appeal bond had been filed.
3. The effect of the entry of the second judgment was to amend the first judgment entered. 23 Cyc. 882.
4. There being no bill of exception or statement of facts, it will be presumed that appellant had due notice of the purpose to amend.
Upon the foregoing conclusions, the assignments are all without merit.
Affirmed.